—In an action to recover the balance due under a contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Winick, J.), dated March 8, 2001, which, inter alia, granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff brought this action to recover the balance due under a contract with the defendants. Pursuant to the contract, the plaintiff performed concrete work on the defendants’ property. The Supreme Court properly determined that the work performed by the plaintiff was in the nature of home improvement for which a license was required (see, Nassau County Administrative Code § 21-11.1). Since the plaintiff was not licensed as a home improvement contractor, it cannot recover any further payments from the defendants, either under the contract or in quantum meruit (see, B & F Bldg. Corp. v Liebig, 76 NY2d 689; Richards Conditioning Corp. v Oleet, 21 NY2d 895; Todisco v Econopouly, 155 AD2d 441). Therefore, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint.
The plaintiff’s arguments with respect to the defendants’ counterclaims are not preserved for appellate review. Gold-stein, J. P., McGinity, H. Miller and Townes, JJ., concur.